    Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 1 of 8




   EXHIBIT A
To Declaration of Jameson Davis
         Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 2 of 8



To Dean McHenry and the Vermont Law School Community:

         I hope this letter finds you as safe and healthy as possible during these difficult yet inspiring
times. These past few weeks, protests have sparked across the country in response to the deaths of
George Floyd, Breonna Taylor, Ahmaud Arbery, Rayshard Brooks, Elijah McClain, and countless others.
These protests call on us to hold institutions and organizations accountable for their past actions while
ensuring equitable inclusion of BIPOC individuals. It has never been enough to not be racist; we must be
anti-racist. We must be proactive, not reactive, in combatting racism. Given the events across the world
over the past few weeks, now is the time for us to hold our institution accountable.

          We, the community of Vermont Law School, demand and hold Vermont Law School
accountable for making Vermont Law School an inclusive place for BIPOC students. With that being said,
we demand that the Underground Railroad Vermont and the Fugitive Slave mural be removed and
replaced. The Underground Railroad Vermont and the Fugitive Slave mural is currently located in the
Chase loft, on the second floor of the Chase Community Center. Vermont Law School students
appreciate the time and money that the Puffin Foundation and artist Sam Kerson put into their efforts to
illustrate a hypersensitive and nefarious time in American and Vermont history. We do not dispute that
Sam Kerson sincerely attempted to create a piece of art that would “celebrate the efforts of Black and
white Americans in Vermont and throughout the United States to achieve freedom and justice.”1
Unfortunately, not all intentions align with interpretation, with this mural serving as a current example.

           As authors of this letter, we know we are not alone in this frustration. BIPOC students within
Vermont Law School have expressed their concerns and disapproval of having this mural located
anywhere on the VLS campus. Personally, I have questioned the role of the mural since the first time I
saw it. I was shocked, because Vermont Law School prides itself on being focused on inclusion and open-
minded learning, yet they had a mural depicting slavery in this insensitive and demoralizing way. After
silently debating whether I should speak up regarding my concerns, on the third day I returned to the
mural I came across other BIPOC students who had similar questions and feelings of discomfort towards
it. I realized that there was a group of BIPOC students who felt the mural to be inaccurate and
dispiriting—so much so that a few decided not to study or interact with that part of campus. Non-Black
students and faculty may never truly understand what it is like to have an image trigger
intergenerational trauma and prevent you from feeling safe in a space that you have come to love.

        It is a consensus amongst the undersigned that this mural serves to alienate and cause parts of
Vermont Law School’s campus to feel exclusive. This conversation around removing the mural is not a
new one. In March 2013, the Diversity Committee held a special meeting solely for discussion around
the “Chase Mural.” This meeting served as a way for the VLS administration to gather any concerns
whether positive or negative about the mural from students. While students expressed varied reactions
to the mural, concerns were overwhelmingly negative.




1
 Sam Kerson, The Underground Railroad Vermont and the Fugitive Slave,
www.samkerson.com/murals/undergroundmural.html, (last visited 6/30/2020)
          Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 3 of 8



Student concerns include: (The following concerns were taken from the Diversity Committee meeting
minutes on March 21, 2013.)

                 1. One student stated that she and her daughter both had a negative experience when
                 they saw the mural and did not know what it stood for.
                 2. This is a study space for students that is not being used in a positive way, i.e. it
                 creates unsettling & negative feelings about African Americans and African American
                 history.
                 3. It depicts African Americans as savages.
                 4. One student said he visited the House of Slaves and its Door of No Return (a Ghanaian
                 museum which memorializes the final exit point of stolen African people) – it was an
                 experience he never wished to repeat.

Additionally, current students have expressed supplementary concerns that include:

            1. The depiction of white colonizers as green, which disassociates the white bodies from
               the actual atrocities that occurred.
            2. The portrayal that “green colonizers” become white liberators, which perpetuates white
               supremacy, superiority, and the white savior complex.
            3. The over exaggerated depiction of Africans, which is eerily similar to Sambos, and other
               anti-black coon caricatures.2

        We believe that the mural no longer reflects the values nor does it depict the struggles of Black
Americans to make America “a more perfect union”. We demand that Vermont Law School revisit the
Underground Railroad Vermont and the Fugitive Slave mural in the Chase Center and commission a new
public art mural created by a Black muralist, which accurately reflects and depicts historical moments in
Black History, Black advocacy, and Black History celebration in America and Vermont. Included within
this commission we ask that a reading corner with Black literature be incorporated, including works that
encourage better understanding around the negative consequences that concepts such as white
supremacy and implicit bias have on BIPOC communities. The proposed mural design and reading
corner shall be put forth before the student body for a final vote in a manner to be determined by the
SBA and Dean of Students.


        Sincerely,

        Jameson C. Davis, Class of ‘21
        April Urbanowski, Class of ‘21

        On behalf of:

        Rasheta Butler, Class of ‘18



2
 Ferris State University, Jim Crow Museum of Racist Memorabilia, https://www.ferris.edu/jimcrow/coon/, (last
visited 6/30/2020)
 Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 4 of 8



Frederick D. Randall II, Class of ‘20

Arielle King, Class of ‘21

Raynald Carre, Class of ‘20

Brittmy Martinez, Class of ‘19

Alexis Agredo, Class of ‘18

Jeffrey P. Caesar, Class of ’17 (MERL)

Sinthia Peña-Ortiz, Class of ‘19

Phanuelle Duchatelier Pillsbury, Class of ‘18

Elijah Freeman, Class of ‘22

Fito Andre, Class of ‘22

Caresse Duru, Class of ‘22

Robert Baker, Class of ‘22

Giselle Lopez, Class of ‘18

Sarah Caron, Class of ‘21

Yasmin Perez Ortiz, Class of ‘20

Emily Whittier, Class of ’20 (MFALP)

Blake Weinard, Class of ‘21

Elyssa Willadsen, Class of ‘20

Erika Gurstenberger, Class of ‘21

Laura Berguer, Class of ‘19 (MELP)

Cheyenne D. Hinton, Class of ‘21

Diamond Griffith, Class of ‘21

Daphneyse Marcelin, Class of ‘19

Maria Paula González, Class of ‘18 (LLM)

Colette C. Schmidt, Class of ‘20
 Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 5 of 8



Diarra Raymond, Class of ‘22

Lauren Rosenberg, Class of ‘21

Mel DeFlorio, Senior Director for Enrollment Management

Emma Fisk, Class of ‘22

Akashdeep Singh, Class of ‘20

Kendall Keelen, Class of ‘22

Mariana Munoz, Class of ‘21

Serena White, Class of ‘22

Heather Francis, Class of ‘22

Charles Peel, Class of ‘20

Hunter Sutherland, Class of ‘21

Gillian Cowley, Class of ‘22

Benjamin Canellys, Class of ‘20

Carolyn Clark, Class of ‘22

Christopher Smith, Class of ‘14

Andrea J Moreno, Class of ‘19

Mariah Harrod, Class of ‘22

Kirsten Williams, Class of ‘22

Gordon N. Merrick, Class of ‘20

Kelly I. Spencer, Class of ‘14

Priya Gandbhir, Class of ‘12

Daniel J. Murphy, Class of ‘14

Evangeline Williams, Class of ‘18

Alison Adam-Buskey, Class of ’19 (LLM)
 Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 6 of 8



Erin Miller, Class of ’21

Ashley Harper, Class of ‘21

James O. Olaleye, Class of ‘13

Molly Armus, Class of ‘14

Melissa Harwood, Class of ‘12

Emily Kisicki, Class of ‘11

Victoria Chase, Class of ‘20

Terry Ann N. Campbell, Class of ‘20

Marissa Pizana, Class of ‘21

Marisa Heiling, Class of ‘20

Tyler Doan, Class of ‘22

Paige Beyer, Class of ‘21

Salvador Segura, Class of ‘22

Ashleigh Angel, Class of ‘20

Nicole (Colie) Ring Young, Class of ‘20

Carla Usher, Class of ‘21

Morgan Klimmek, Class of ‘21

Sarah Mooradian, Class of ‘20

Kayley Olson, Class of ‘21

Mitul Patel, Class of ‘21

Breanna Weaver (Hayes), Class of ’17

Sierra Suafoa-McClain, Class of ‘21

Lancee Whetman, Class of ‘21

Zoe Craig, Class of ‘20
 Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 7 of 8



Anna Vertefeuille, Class of ‘21

Cole Cramer, Class of ‘18

Tracey Lewis, Class of ‘09

Emily Burgis, Class of ‘14

Crystal Abbey, Class of ‘15

Pete Utz, Class of ‘20

Shelby Bizub, Class of ‘22

Natalie Wicklund, Class of ‘13

Josephine Maressa, Class of ‘17

Hannah Dean, Class of ‘19

Mary Clemmensen, Class of ‘13

James Mulhall, Class of ‘22

Andrew Wilson, Class of ‘18

Veronica Ung-Kono, Class of ‘21

Jordan VanCleave, Class of ‘21

Philip Sebasco, Class of ‘12

Lindsay De May, Class of ‘21

Zac Halden, Class of ‘18

Jennifer Taub, Professor of Law

Brianne Fischer, Class of ‘13

Cindy Hurt, Class of ‘13

Katie Thomas, Class of ‘13

Alexis Thomason Lunetta, Class of ‘17

Amy Davis, Class of ‘15
 Case 5:20-cv-00202-gwc Document 11-4 Filed 02/03/21 Page 8 of 8



Sarah Jackson, Class of ‘03

Calum Dixon, Class of ‘22

Beth Bowles, Class of ‘22

Kristina Caliendo, Class of ‘22

Jordan Stone, Class of ‘21

Sadie Edmundson, Class of ‘20

Andreia Marcuccio, Class of ‘18

Margaret Galka, Class of ‘18

Genevieve Nichols, Online Admissions Counselor

Anneke Walsh, Class of ‘22

Sarah Reiter, Professor of Law

Hugh McNally, Senior Instructional Designer

Monica Collins, Associate Director, Career Services

Hannah Andrew, Class of ‘22

Ainslie Neubert, Class of ‘21

Clare Pledl, Class of ‘20

Vanessa Romero, Class of ‘21

Andrea Salazar, Class of ‘21

David R Riley, Class of ‘20

Zach Berger, Class of ‘21

Avrielle Miller, Class of ‘19
